DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, at line 3, “the housing” lacks antecedent basis.
	Regarding claim 11, at line 4, “the fabric” lacks antecedent basis.
	Regarding claim 11, lines 9-10, the phrase “and having greater longitudinal lengths than those of the first subset” is a dangling modifier rendering unclear which claim element or elements has “greater longitudinal lengths” and what element is being identified by the pronoun “those.”  
	Each of claims 12-21 is rejected under Section 112 in view of being either directly or indirectly dependent from claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahi Sakai KK, JPH06205486A (hereafter Asahi), discussed with reference to the attached machine translation of the description thereof.

Regarding claim 1,  Asahi discloses a method of manufacturing a speaker grill (i.e., for use on a speaker which is an electronic device) in which a fabric layer 2 is stretched over a front surface of a grill frame 1 (i.e., a housing component) (Figs. 1(a)-1(d), paras [0001] and [0006]-[0017]). 
The method of Asahi includes assembling the grill frame 1 (i.e., housing component) with a needle jig 4 having pins 3 illustrated as extending upwardly from a top surface of the jig 4 (Fig. 2 and para [0010]) and when the jig 4 is inserted into the grill frame 1 as illustrated in Fig. 1, the pins 3 also project upwardly past an upper slanting surface of the grill 1 (i.e., the jig 4 is an apparatus that has a plurality of protrusions 3 configured to extend past an upper exterior surface of the housing component 1).
The method of Asahi includes a step of stretching the fabric 2 over the exterior surface of the grill 1 (housing component) and the plurality of protrusions 3 projecting from the exterior surface of the housing component 1 (Fig. 1(c), para [0013]).
The method of Asahi further includes bonding the stretched fabric 2 to the housing component 1 (Fig. 1(d) and paras [0015]-[0016) and removing the housing component 1 from the apparatus 4 (para [0017]).

Regarding the claim 2 recitation that the housing component is “a perforated housing component,”  the term “perforated” is understood as meaning having at least one hole. The grill 1 of Asahi is illustrated and described as a grill frame (Fig. 1 and paras [0006] and[0012]), thus having one hole.  

Regarding claim 6, as illustrated in Figs. 1(a)-(d) and discussed at paras [0013]- [0014], the protrusions 3 of the jig 4 of Asahi are configured to support the fabric when the fabric is stretched over the exterior surface of the jig 4 (apparatus) and the grill 1 (housing component).

Regarding claim 7, see Figs 1(a)-(d) and discussion at para [0013] that discloses stretching subsequent to the grill 1 (housing component) being assembled onto the jig 4 (apparatus).

Regarding claim 8, Asahi discloses applying heat at para [0015] and using a bonding material, such as adhesive at para [0016].

Regarding the claim 9 recitation that the material is dry, the Asahi para [0016] disclosure of fixation by heat fusion when the grill frame is made of synthetic resin and the cloth 2 is made of synthetic fiber, necessarily discloses a “dry” cloth 2. 

Regarding claim 10, the protrusions 3 of the jig 4 of Asahi are illustrated at Figs. 1 and 2 as extending longitudinally in a direction substantially parallel to a direction which the fabric 2 is assembled to the grill frame 1, e.g., around a vertically oriented exterior of the grill frame 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9-14 and 17-19 of U.S. Patent No. 11,260,639.  Although the claims at issue are not identical, they are not patentably distinct from each other because various independent and dependent claims of the application read upon claim elements recited in various independent and dependent claims of the reference patent.  Please see the table below for a claim-to-claim correspondence between the claims of the application and the claims of the reference patent.


US Patent Application 17/682,188
US Patent 11,260,639
1, 2 and 3
1
4
2

3
5
4
6
5
7

8
6
9
7

8
10
9
11, 12, 13 and 14
10
15
11
18
12
19
13
20
14

15

16
16
17
17
18
21
19

20






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746